DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,14,16,17, & 18 are objected to because of the following informalities: The terms “initialising” should be “initializing” & “optimising” should be “optimizing” since they are grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,11, & 13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by MÜNCH WO 2017121583. 

With respect to claim 1, MÜNCH teaches a polychromator system comprising:
an optical element defining an aperture (fig 1, 15);
a collimation mirror “collimator mirror” (pg. 8, ¶ 10, line 3) (fig 1, 17) for receiving light via the aperture and reflecting substantially collimated light;
at least a first dispersive optical component (fig 1, 21) and a second dispersive optical component (fig 1, 31),
each configured to disperse the substantially collimated light received from the collimation mirror by different amounts for different wavelengths (fig 2, 66) and to provide cross-dispersed light having different wavelengths of light spaced along a first and second axis (fig 2); and
a focus mirror (fig 1, 35) positioned to focus the cross-dispersed light onto a 2-D array detector two-“dimensional arrangement of a plurality of detector elements” (fig 1, 39) (pg. 12, ¶ 6) to provide a plurality of aperture images of the aperture at a respective plurality of regions of the detector “selected images of the entrance slit at different wavelengths” (pg. 12, ¶ 8), each of the plurality of aperture images associated with a respective wavelength of the cross-dispersed light;
wherein the focus mirror is a freeform mirror (pg. 9, ¶ 3) having a reflective surface configured to mitigate effects of optical aberrations “correction of the aberrations” (pg. 12, ¶ 1, line 1) of the polychromator system over a plurality of the wavelengths of the cross-dispersed light along the first axis and the second axis and thereby optimize the resolution of the plurality of aperture images associated with the plurality of the wavelengths along the first axis and the second axis (fig 9).

With respect to claim 2 according to claim 1, MÜNCH teaches the polychromator system wherein the second optically dispersive element (fig 1, 23) is oriented relative to the first optically dispersive element (fig 1, 31) such that the second axis is substantially perpendicular to the first axis.

With respect to claim 3 according to claim 1, MÜNCH teaches the polychromator system,
wherein the first dispersive optical component (fig 1, 21) is configured to receive collimated light
from the collimation mirror (fig 1, 17) and to disperse the substantially collimated light by different
amounts for different wavelengths along the first axis to provide dispersed light; and wherein the second dispersive optical component (fig 1, 31) is configured to further disperse the dispersed light by different amounts for different wavelengths along the second axis “transverse dispersion of the prism” (pg. ¶ 2, lines 1-4) to provide the cross-dispersed light (fig 2).

With respect to claim 4 according to claim 1, MÜNCH teaches the polychromator system wherein the first dispersive optical element is configured to separate the light into a dispersed spectrum with overlapping orders “The orders can overlap” along the first axis (pg. 2, ¶ 4, lines 4-5) and the second dispersive optical element “transverse dispersion” (pg.8, ¶ 8, line 15) is configured to separate the light into different order spectra “orders are completely separated everywhere” (pg. 2, ¶ 5, lines 8-9) along the second axis (fig 2).

With respect to claim 5 according to claim 1, MÜNCH teaches the polychromator system wherein the second dispersive optical element is configured to separate “dispersed in a transverse dispersion” (pg. 8, ¶ the light into a dispersed spectrum with overlapping orders (fig 2, n) along the second axis “orders are completely separated everywhere” (pg. 2, ¶ 5, lines 8-9) and the first dispersive optical element is configured to separate the light into different order spectra along the first axis (fig 2).
With respect to claim 7 according to claim 1, MÜNCH teaches the polychromator system wherein the second dispersive optical component comprises a diffraction grating (fig 1, 21) and the first dispersive optical component comprises a prism (fig 1, 31).

With respect to claim 11 according to claim 1, MÜNCH teaches the polychromator system wherein the reflective surface of the focus mirror is described by a polynomial “Chebyshev polynomials” (fig 1, 35) (pg.10, ¶ 2).

With respect to claim 13 according to claim 1, MÜNCH teaches the polychromator system wherein the second dispersive optical component (fig 1, 31) is further configured to provide the cross-dispersed light to the first dispersive optical component and the first dispersive optical component (fig 1, 21) is configured to disperse the wavelengths further along the first axis and to provide the further cross-dispersed “light travel back to the prism” to the focus mirror (pg.8, ¶ 8, lines 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MÜNCH WO 2017121583 in view of HOLGER DIPL PHYS DE 19708462.

With respect to claim 10 according to claim 1, MÜNCH teaches the polychromator system wherein the focus mirror is a freeform mirror (pg. 9, ¶ 3). 

MÜNCH does not teach the collimation mirror is any one of a spherical concave mirror.

Holger Dipl Phys, in the same field of endeavor as MÜNCH of echelle grating spectrometers (pg. 3, ¶ 4, line 3 Holger Dipl Phys), teaches a collimator mirror is designed as a spherical concave mirror which parallelizes the radiation (pg. 3, ¶ 18).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a spherical concave shape for MÜNCH’s collimation mirror since it is known for generating collimated light.

Claim 1, 6, 8, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Xiao Fu, “Astigmatism-corrected echelle spectrometer using an off-the-shelf cylindrical lens”, 27 September 2017 hereafter Xiao in view of paper of Li Xu, “Design of freeform mirrors in Czerny–Turner spectrometers to suppress astigmatism”, 12 May 2009 hereafter Li.

With respect to claim 1, Xiao teaches a polychromator system comprising:
an optical element defining an aperture (fig 1, pinhole);
a collimation mirror (fig 1, collimating mirror) for receiving light via the aperture and reflecting substantially
collimated light;
at least a first dispersive optical component (fig1, echelle grating) and a second dispersive optical component (fig 1, prism), each configured to disperse the substantially collimated light received from the collimation
mirror by different amounts for different wavelengths and to provide cross-dispersed light having different wavelengths of light spaced along a first and second axis (fig 3); and
a focus mirror (fig 1, focusing mirror) positioned to focus the cross-dispersed light onto a 2-D array detector “CCD-array detector” (pg. 7863, col 1, ¶ 1, line 1) (fig 1, imaging plane) to provide a plurality of aperture images of the aperture at a respective plurality of regions of the detector, each of the plurality of aperture images associated with a respective wavelength of the cross-dispersed light.

Xiao does not teach the collimation mirror is a freeform mirror.

Li, in the same field of endeavor as Xiao of Cerny-Turner spectrometers, teaches a freefrom collimation mirror (fig 3, M1) within a Cerny-Turner spectrometer (pg. 2873, col 1, ¶ 3, lines 5-7).  Li further teaches freeform mirrors compensate for coma which is generated in traditional Czerny–Turner spectrometers with spherical mirrors (abstract).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Xiao’s collimation mirror for Li’s freeform collimation mirror to suppress optical aberrations such as coma that can reduce the spectral resolution.



With respect to claim 6 according to claim 1, the combination teaches the polychromator system wherein the first dispersive optical component comprises a diffraction grating (fig1, echelle grating Xiao) and the second dispersive optical component comprises a prism (fig 1, prism Xiao).

With respect to claim 8 according to claim 1, the combination teaches the polychromator system wherein the first dispersive optical component comprises a first diffraction grating (fig 1, echelle grating Xiao).

The combination does not specifically teach a second diffraction grating.

Xiao teaches an echelle grating as a first dispersive optical component, which receives collimated light from a collimating mirror, and a prism as a second dispersive optical component.  Xiao’s introduction teaches orders generated from an echelle grating overlap wherein the orders are separated by an additional order separator (prism or grating) whose dispersion direction is perpendicular to that of the echelle grating (pg. 7861, col 1, ¶ 1, lines 15-20).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute the combination’s prism for a diffraction grating as a functional equivalent for removing spectral overlapping generated from the combination’s echelle grating.

With respect to claim 9 according to claim 1, the combination teaches the polychromator system wherein the collimation mirror is a freeform mirror (fig 3, M1 Li) (pg. 2873, col 1, ¶ 3, lines 5-7 Li) and the focus mirror is any one of: (i) a spherical concave mirror (fig 3 Xiao).

Allowable Subject Matter
Claims 14-20 are allowed.  Claims 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the reflective surface of the collimation mirror is described by…. where z is the height along an optical axis, x is the position along first axis and y is position along the second axis”, in combination with the rest of the limitations of claim 12.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “(iv) responsive to determining that the aperture image is not located on the detector surface, adjusting the model of the reflective surface of the freeform mirror to adjust a shape of the reflective surface; (v) responsive to determining that the aperture image is located on the detector surface, determining one or more characteristics of the aperture image at the two or more wavelengths of light; (vi) calculating a merit value based on a comparison of the one or more characteristics of the aperture image”, in combination with the rest of the limitations of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877